DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. The Applicant contends that Winslow does not recite driving the anchor member into the plurality of spaced apart arms of the base member by rotating the anchor member along a helical path in the base member. The examiner respectfully disagrees. The anchor member of Winslow comprises screw elements 70, 72, 74, 76, and/or 78. These screw elements of the anchor member are rotated along a helical path formed by the threads of their corresponding screw bores in order to drive the anchor member into the space formed in the spaced apart arms (Figs. 7-9; paras. 0055-0062). In view of this interpretation of Winslow, the 35 U.S.C. 103 rejections have been maintained, as described below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 9-11, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US Pub. No. 2014/0257499; hereinafter Winslow) in view of Anthony et al. (US Pub. No. 2013/0261754; hereinafter Anthony).
Winslow teaches the following regarding claim 2: a method for treating a shoulder joint, comprising: (a) accessing an end portion of a humerus (Figs. 7-9; paras. 0047, 0066); (b) preparing the end portion of the humerus with a recess (Figs. 7-10; paras. 0047, 0064-0066); (c) inserting a base member (10) into the recess at the end portion of the humerus (Figs. 7-10; paras. 0047, 0064-0066), the base member including a peripheral rim (outer rim edge portion of element 14) and a plurality of spaced apart arms (16, 18) projecting distally from the peripheral rim (Figs. 1, 2, 5); (d) an anchor member (50, 70, 72, 74, 76, 78) comprising a plurality of cylindrical recesses (62, 64, 66, openings in the top of elements 70, 72, 74, 76, 78) extending into the anchor member (Figs. 5-6); (e) driving the anchor member into the plurality of spaced apart arms of the base member by rotating the anchor member along a helical path (30, 32) in the base member (paras. 0055-0062, where the screws of the anchor member are rotated along the threads of the screw bores to drive the anchor member into the space between the spaced apart arms); and (f) advancing a joint interface (102) into a recess (54) of the anchor member (Fig. 9; para. 0065).
Regarding claims 2, 22, and 25, Winslow teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite coupling a ratchet driver to the recesses of the anchor member. Anthony teaches a method of inserting a humeral implant where a ratchet driver engages the recesses of the anchor member with a plurality of prongs 
Winslow teaches the following regarding claim 3: the method of Claim 2, wherein the plurality of cylindrical recesses includes three recesses (Figs. 5-6).  
Winslow teaches the following regarding claim 9: the method of Claim 2, further comprising selecting a size of the anchor member from a kit of anchor members (paras. 0063, 0095).
Regarding claims 10 and 11, Winslow teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite each of the plurality of spaced apart arms having a plurality of openings spaced apart along a longitudinal axis of the arm. Anthony teaches a humeral implant comprising a plurality of spaced apart arms (16) having a plurality of openings (openings between elements 54 and openings on either side of elements 58) spaced apart along a longitudinal axis of the arm (Figs. 1-2, 5; paras. 0069-0070), for the purpose of allowing the arms to better engage the surrounding bone. It would have been obvious to one having ordinary skill in the art to modify the arms of Winslow, to comprise openings, as taught by Anthony, in order to allow the arms to better engage the surrounding bone.
Winslow teaches the following regarding claim 22: the method of Claim 2, wherein the anchor member includes a helical structure (threads of elements 70, 72, 74, 76, 78) including helical protrusions (Figs. 5-6), and in (d), driving the anchor member into the end portion of the humerus includes threadedly engaging the anchor member and the base member (paras. 0055-0062).
s 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow in view of Anthony, further in view of Winslow et al. (US Pub. No. 2006/0009852; hereinafter the ‘852 reference). 
Regarding claims 5-8, Winslow, as modified by Anthony, teaches the limitations of the claimed invention, as described above. However, they do not explicitly recite how openings are formed in the bone to hold the prosthesis. Winslow teaches a method of implanting a prosthesis into a humerus, where a reamer is advanced over a guide pin at a central, countersunk region of the humerus, and is used with a drill to create a central well or form a central hole at the base of the guide pin (paras. 0060-0061). Winslow further teaches that another convex reamer tool can be used with the guide pin to create additional openings/straight radial projections for the shelf cap, the pins, and/or the anchoring fins of the humeral prosthesis in the bone that surrounds the central well (Figs. 15-16, 20-26A, 39A-39B, 44-45; paras. 0050-0061). The openings will be sized to fit, and therefore, have an edge profile that resembles the arms of the humeral prosthesis (Figs. 15-16, 20-26A, 39A-39B, 44-45; paras. 0050-0061). Upon the implantation of the prosthesis into the formed bone openings, the plurality of spaced apart arms will be aligned with the plurality of radial projections (Figs. 15-16, 20-26A, 39A-39B, 44-45; paras. 0050-0061). This procedure of using a reamer to form openings in patient’s bone to hold the particular design of the prosthesis is well-known in the art, and can be used to properly shape the patient’s bone to more securely anchor the prosthesis in place. It would have been obvious to one having ordinary skill in the art to modify the invention of Dreyfus, according to the teachings of Winslow, in order to properly shape the patient’s bone to more securely anchor the prosthesis in place.
.

Claims 23, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow in view of Anthony, further in view of Bouttens et al. (US Pub. No. 2003/0114933; hereinafter Bouttens). 
Winslow, as modified by Anthony, teaches the limitations of the claimed invention, as described above. However, they do not explicitly recite the use of a guide wire to insert the implants; and a guide tool that is coupled to the base member with a threaded portion, and advancing the anchor member over the guide tool towards the base member. Bouttens teaches a shoulder prosthesis using a guide tool (46, 35) coupled to a base member implant (7) with a threaded portion (Figs. 5-7; paras. 0038-0046), and advancing an anchor member (9) over the guide tool towards the base member (Figs. 5-7; paras. 0038-0046). Bouttens further teaches the use of a guidewire (46) for the implants and their associated tools to be inserted over (Figs. 5-7; paras. 0038-0046). These insertion tools allow the user to more easily and accurately insert the components of the device. It would have been obvious to one having ordinary skill in the art to modify Winslow and Anthony, to comprise the insertion tools taught by Bouttens, in order to allow the user to more easily and accurately insert the components of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774